DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The abstract of the disclosure is objected to because legal phraseology “comprising” is used in the abstract.  Also, “Figure 1” at the the end of the Abstract should be removed.  Correction is required.  See MPEP § 608.01(b).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3, 5-8 and 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (5,509,853) in view of (4,052,983).
Regarding to claims 1 and 6, Wells discloses a vehicle (17 in Fig. 1) comprising at least one filter (13) for trapping particles in a vehicle (17)’s outside surrounding air, 
Regarding to claim 3, Bovender further discloses the second part (34 in Fig. 2) comprises a second cilia layer (36, col. 3, line 47).
Regarding to claim 5, Bovender discloses the electromagnetic field created by air passing through the filter creating “cling” which significantly improves the filter action of the device (col. 3, lines 53-56).
Regarding to claim 7, Bovender discloses the first cilia layer (26) comprises a plurality of pins (30) having one fixed end connected to the first part (28) and one free end.
Regarding to claim 8, Bovender discloses the first and second cilia layers (30 & 38) being made of a material that is conductive for electromagnetic and/or electrostatic charges (col. 3, lines 53-60).
Regarding to claim 10, Wells discloses the filter (13, 14) is releasably connected to the vehicle chassis (see Fig. 1).
Regarding to claims 11 and 12, Wells discloses a method for trapping particles in a vehicle (17)’s outside surrounding air with at least one filter (13), the method comprising the step of connecting the filter (13, 14) to a vehicle chassis (see Fig. 1).  Bovender discloses the step of providing a filter (20 in Fig. 2)  such that one of a first and second parts (26, 34) wherein the first part comprises a first cilia layer (30), and an air inlet is arranged in one end of the filter (20); charging the first cilia layer (30) with an electromagnetic field (col. 3, lines 53-56); and trapping at least some particles in the air flowing into the filter via the air inlet when the first cilia layer (30) is electrostatically charged by the electromagnetic field (col. 1, lines 17-34). 
Claims 2, 4 and 9 are rejected under 35 U.S.C. 103 as being unpatentable over Wells (5,509,853) in view of (4,052,983), as applied supra.
Claims 2, 4 and 9 call for the first and second parts being hinged and when opened the parts are relatively offset by an angle larger than zero.  Bovenger discloses the filter having first and second parts (26 & 34 in Fig. 2) being fixed and faced each other within a filter structure (see Fig. 2), and not being hinged so that the first and second parts are opened at an angle for filter removal.  It would have been obvious to a person having ordinary skill in the art at the time the invention was made to provide a unitary structure in plural parts as a matter of design choice.  Nervin v. Erlichman, 168 USPQ 177, 179.  In addition, it is well settled that mere change of shape without affecting the function of the part would have been an obvious design modification.  Eskimo Pie Corp v. Levous et al 3 USPQ 23.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MINH CHAU THI PHAM whose telephone number is (571)272-1163.  The examiner can normally be reached on M-F 9:00-6:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vickie Kim can be reached on (571) 272-0579.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/MINH CHAU T PHAM/Primary Examiner, Art Unit 1776                                                                                                                                                                                                        March 16, 2021